Mu. Justice Sheldon, also dissenting : I do not concur in the action of the majority of the court, in this' case. I am opposed to the exercise of the power of punishing for constructive contempts, where the alleged contempt consists merely in personal aspersions upon a court, contained in a newspaper article; especially in the case of an appellate court, where I am unwilling to admit that newspaper paragraphs ^ affect or are' calculated to embarrass the administration of .justice. Mr. Justice Breese also dissented from the action of the majority of the court, in entering the rule and awarding the attachment. The writ of attachment awarded by the court, was issued on.the 6th day of November, 1872, in the following form: [[Image here]] The People of the State of Illinois, to the Sheriff of LaSalle County—Greeting: “ Whereas, it has been made to appear that Charles L. Wilson and Andrew Shuman have printed and published an article, which has been adjudged by the said court, now in session at Ottawa, in the aforesaid county and State, to have been printed and published in contempt of said court while so in session, as aforesaid. “ We, therefore, command you,' that you attach the said' Charles L. Wilsbn and Andrew Shuman, so as- to have their bodies forthwith before our said supreme court, at Ottawa, in the county aforesaid, to answer the said court of the said contempt, by them lately committed against it, as it is said, and further, to do and receive what our said court shall in that behalf consider. Hereof fail not, and have you then and there this writ. “ Witness, Charles B. Lawrence, Chief Justice of said court; and the seal thereof, at Ottawa, this 6th- day of November, iu the year of our Lord one thousand eight hundred and seventy-two. W. M. Taylor, Clerk of the Supreme Court.” On the 8th day of November the respondents appeared in court, in answer to the writ of attachment, whereupon the Chief Justice pronounced the following sentence: You,' Charles L. Wilson and'Andrew Shuman, are before this court under an attachment for contempt, in consequence of an article relating to a cause pending in this court, and published in a newspaper of which you, Charles L. Wilson, are the proprietor, and you, Andrew Shuman, are the chief editor. In the opinion delivered by the majority of this court, when passing upon your return to the rule to show cause why an attachment should not issue against you, we have said all that we desire to say in regard to the character of the publication, and the injury which such publications tend to cause to the administration of justice. It was then held that your answer showed no reason why an attachment should not issue. It now only remains to impose upon you a penalty for the offence. It is in the power of the court, in cases of this character, to punish by both fine and imprisonment. We have, however, no desire to inflict a severe penalty. Our object will be accomplished if we show to the press that it can not be permitted to attempt to influence the decision of cases pending in the courts. We are not unmindful of the fact that neither of you wrote the objectionable article, and that you, Charles L. Wilson, did not see it before its publication. We shall impose upon you only a moderate fine, as we can not believe you are likely to commit similar offences in the future. , • ’ You, Charles L. Wilson, are adjudged to pay a fine of $100, and you, Andrew Shuman, are adjudged to pay a fine of $200, to the treasurer of this State. You are also adjudged to pay the costs of this proceeding. The fine will be paid to the clerk of this court, who is directed to remit the same immediately to the State treasurer, and procure his receipt therefor, to be filed among the papers in this case. The sheriff will hold the respondents in his custody until the fine and costs are paid to the clerk.